DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 7-12, 13, 16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shenchang Eric Chen (U.S. Patent Application Publication No. 2020/0105013 A1), in view of Mohammed Raheel Khalid (U.S. Patent Application Publication No. 2019/0208007 A1), in view of Johnson et al. (U.S. Patent Application Publication No. 2020/0086487 A1), and further in view of Izadi et al. (U.S. Patent Application Publication No. 2012/0194517 A1).
6.	Regarding Claim 1, Chen discloses A system for three-dimensional (3D) object capture and object reconstruction (paragraph [0010] reciting “Various embodiments of the subject invention cover systems and methods to estimate the pose of a human subject's head from a sequence of images received from a single depth camera by processing the images to generate a continuous estimate of the head pose in a 3-dimensional (3D) space, and to generate a 3D head model for display and further use.”)	the system comprising: 	a sensor device, coupled to a mobile computing device, that captures (i) one or more depth maps of a physical object in a scene, (paragraph [0036] reciting “… For purposes of the subject invention it is assumed that the depth camera generates both depth or range information and color information at video frame rates of at least 5 frames per second (fps). If the frame rate is substantially faster or slower than the subject invention will compensate appropriately. Typically, both color and depth data are provided as two-dimensional frames, or arrays, of pixels. …”;
paragraph [0040] reciting “FIGS. 1A-C present three different embodiments of a system that captures head pose data using a depth camera and stitches successive photos or video frames to create a model of the subject's head. …”  Successive depth  the depth maps including related pose information of the physical object, (paragraph [0054] reciting “A software module referred to as head pose estimator 422 runs on device 420 and processes the depth and color data received from depth camera 410 in real time to generate 6 degree-of-freedom (three rotational and three translational) head pose data. …”) and (ii) one or more color images of the physical object in the scene; (paragraph [0053] reciting “A depth camera 410 capable of capturing both color and depth data connects to and provides depth data and color image data to device 420. …”) 
receives the one or more depth maps and the one or more color images from the mobile computing device; (paragraph [0012] reciting “In certain embodiments, the following method is employed for processing successive frames of data: (1) an initial frame, or image, that includes depth and color data is captured with the user facing the camera and established as the initial reference frame; …”)
generates a new 3D model of the physical object in the scene based on the received one or more depth maps and one or more color images, (paragraph [0012] reciting “… Then a new reference frame is selected, a new reference head mesh is extracted, and the previous steps are repeated. After all head meshes have been extracted they are merged to create a 3D model of the subject's head.”)
	While not explicitly disclosed by Chen, Khalid discloses using edge cloud computing resources, (Abstract reciting “… The edge computing device is separate from and communicatively coupled to the cloud server, is located at an edge of the network such that a latency of data communications between the edge computing  
an edge cloud computing device, (see FIG. 1 wherein 104 corresponds to an edge cloud computing device.) coupled to the mobile computing device via a 5G network connection, (paragraph [0014] reciting “… via network 108 using any communication technologies, devices, media, and protocols supportive of data communications, including, but not limited to, socket connections, Ethernet, data transmission media, communication devices, fourth-generation ("4G") wireless network technologies such as 4G Long Term Evolution ("LTE") technologies, fifth-generation ("5G") wireless network technologies. …”) that: 
receives the one or more depth maps and the one or more color images from the mobile computing device; (paragraph [0038] reciting “... Accordingly, client 112 may selectively and/or dynamically choose to perform certain tasks included in the set of tasks 302 and offload other tasks included in the set of tasks 302 for performance by speed layer 116 or batch layer 114. …”) 
and transmits the new 3D model or the updated 3D model to the mobile computing device. (paragraph [0049] reciting “…  If speed layer 116 has enough information on the edge of network 108 to do feature recognition, speed layer 116 will do feature recognition and send results to client 112 (e.g., results identifying the building).  Alternatively, speed layer 116 may offload feature recognition processing to batch layer 114 in the cloud. While the offloaded feature recognition processes are 
While not explicitly disclosed by Chen and Khalid, Johnson discloses 
when a 3D model of the physical object has not yet been generated; (paragraph [0015] reciting “… Another embodiment detects the object type by comparing a depth image of the object to 3D object models to identify a matching object model. Further, yet another embodiment detects the type of the object by processing a depth image of the object using a neural network configured to predict object type based on one or more depth images of an object.”)	when a 3D model of the physical object has previously been generated; (paragraph [0015] reciting “… Another embodiment detects the object type by 
While the combination of Chen, Khalid, and Johnson does not explicitly disclose, Izadi discloses updates an existing 3D model of the physical object in the scene based on the received one or more depth maps and one or more color images, (paragraph [0028] reciting “… The real-time movement data, which may comprise raw data or processed data, such as data on identified user gestures, is provided as an input to the interactive application (block 312). The second series of depth images may also (in real-time or subsequently) be used to update the 3D model which was generated previously (block 314) and the updated model (or aspects of the updated model) may then be fed back into the application (as indicated by the dotted arrow from block 314 to block 306).”)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify the combination of Chen, Khalid, and Johnson with Izadi so that a previously generated 3D model that is detected using 
7.	Regarding Claim 4, Khalid further discloses The system of claim 1, wherein the edge cloud computing device performs the generating step, the updating step, and the transmitting step within less than 10 milliseconds after receiving the one or more depth maps and the one or more color images from the mobile computing device. (paragraph [0015] reciting “Network 108 may provide for low-latency data communications with client device 106, including low-latency data communications between edge computing device 104 and client device 106. For example, in certain examples, network 108 may provide latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106.”)
	It is obvious that the milliseconds between transmission of data between client and edge device is less than 10 milliseconds.  The processing power of the GPUs on the edge computing devices are fast enough to perform rendering in nanoseconds and the transmission is under 10ms.  This is a beneficial modification as transmission times ought to be low in order to have higher efficiency and turnaround time.

The system of claim 1, wherein the physical object is a non-rigid object. (Abstract reciting “… The depth camera provides a sequence of captured images which are processed to extract head meshes. After capture is complete the head meshes are merged to generate a 3D model of the subject's head.”  A head is non-rigid as it deforms over time.)
9.	Regarding Claim 8, Khalid further discloses The system of claim 1, wherein the edge cloud computing device performs one or more post-processing functions on the updated 3D model. (paragraph [0049] reciting “… This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the camera feed, etc.) and renders and prepares to send the higher-quality graphical assets (e.g., beautiful light maps) to client 112.”)
It is obvious to a person of ordinary skill in the art to modify Chen with Khalid so that the post processing of light maps and textures are applied to the 3D model being rendered.  This is beneficial as it creates a more realistic 3D model.10.	Regarding Claim 9, Khalid further discloses The system of claim 8, wherein the one or more post-processing functions comprise a bundle adjustment process, a de-noising process, a mesh refinement process, a texture alignment process, a shadow removal process, or a blending process. (paragraph [0049] reciting “… This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the beautiful light maps) to client 112.”  Beautiful light map corresponds to blending process that blends light to the object.)
11.	Regarding Claim 10, Khalid further discloses The system of claim 8, wherein the edge cloud computing device generates a final 3D model from the updated 3D model after performing the one or more post-processing functions. (paragraph [0049] reciting “… This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the camera feed, etc.) and renders and prepares to send the higher-quality graphical assets (e.g., beautiful light maps) to client 112.”)
12.	Regarding Claim 11, Khalid further discloses The system of claim 10, wherein the edge cloud computing device transmits the final 3D model to the mobile computing device and/or to a cloud-based server computing device. (paragraph [0049] reciting “…  If speed layer 116 has enough information on the edge of network 108 to do feature recognition, speed layer 116 will do feature recognition and send results to client 112 (e.g., results identifying the building).  Alternatively, speed layer 116 may offload feature recognition processing to batch layer 114 in the cloud. While the offloaded feature recognition processes are being executed at speed layer 116 or batch layer 114, client 112 may continue with other processing, such as rendering, doing a base feature analysis to identify features in frames, and retrieving virtual objects for display to augment captured video camera frames. …” 	Any 3D mesh from Chen can be generated on the edge cloud device of Khalid The system of claim 1, wherein a latency of the 5G network connection between the mobile computing device and the edge cloud computing device is less than 5 milliseconds. (paragraph [0015] reciting “… For example, in certain examples, network 108 may provide latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 …”)
14.	Regarding Claim 13, A computerized method of three-dimensional (3D) object capture and object reconstruction (paragraph [0010] reciting “Various embodiments of the subject invention cover systems and methods to estimate the pose of a human subject's head from a sequence of images received from a single depth camera by processing the images to generate a continuous estimate of the head pose in a 3-dimensional (3D) space, and to generate a 3D head model for display and further use.”) the method comprising: 
	capturing, by a sensor device coupled to a mobile computing device, (i) one or more depth maps of a physical object in a scene, (paragraph [0036] reciting “… For purposes of the subject invention it is assumed that the depth camera generates both depth or range information and color information at video frame rates of at least 5 frames per second (fps). If the frame rate is substantially faster or slower than the subject invention will compensate appropriately. Typically, both color and depth data are provided as two-dimensional frames, or arrays, of pixels. …”;
paragraph [0040] reciting “FIGS. 1A-C present three different embodiments of a system that captures head pose data using a depth camera and stitches successive photos or video frames to create a model of the subject's head. …”  Successive depth frames of a subject’s head is captured by the camera.  Each frame has associated depth values and RGB color values.) the depth maps including related pose information of the physical object, (paragraph [0054] reciting “A software module referred to as head pose estimator 422 runs on device 420 and processes the depth and color data received from depth camera 410 in real time to generate 6 degree-of-freedom (three rotational and three translational) head pose data. …”) and (ii) one or more color images of the physical object in the scene; (paragraph [0053] reciting “A depth camera 410 capable of capturing both color and depth data connects to and provides depth data and color image data to device 420. …”)
	receiving, the one or more depth maps and the one or more color images from the mobile computing device; (paragraph [0012] reciting “In certain embodiments, the following method is employed for processing successive frames of data: (1) an initial frame, or image, that includes depth and color data is captured with the user facing the camera and established as the initial reference frame; …”)
	generating, a new 3D model of the physical object in the scene based on the received one or more depth maps and one or more color images, (paragraph [0012] reciting “… Then a new reference frame is selected, a new reference head mesh is extracted, and the previous steps are repeated. After all head meshes have been extracted they are merged to create a 3D model of the subject's head.”)

	While not explicitly disclosed by Chen, Khalid discloses using edge cloud computing resources, (Abstract reciting “… The edge computing device is separate from and communicatively coupled to the cloud server, is located at an edge of the network such that a latency of data communications between the edge computing device and the client device is lower than a latency of data communications between the cloud server and the client device, and implements a speed layer of the data-processing architecture at the edge of the network.”  The edge computing device and cloud together correspond to an edge cloud computing resource.)
	by an edge cloud computing device (see FIG. 1 wherein 104 corresponds to an edge cloud computing device.) coupled to the mobile computing device via a 5G network connection, (paragraph [0014] reciting “… via network 108 using any communication technologies, devices, media, and protocols supportive of data communications, including, but not limited to, socket connections, Ethernet, data transmission media, communication devices, fourth-generation ("4G") wireless network technologies such as 4G Long Term Evolution ("LTE") technologies, fifth-generation ("5G") wireless network technologies. …”)
	by the edge cloud computing device, (see FIG. 1 wherein 104 corresponds to an edge cloud computing device.)
	receiving, the one or more depth maps and the one or more color images from the mobile computing device; (paragraph [0038] reciting “... Accordingly, client 112 may selectively and/or dynamically choose to perform certain tasks included in the set of tasks 302 and offload other tasks included in the set of tasks 302 for performance by speed layer 116 or batch layer 114. …”)
and transmitting, by the edge cloud computing device, the new 3D model or the updated 3D model to the mobile computing device. (paragraph [0049] reciting “…  If speed layer 116 has enough information on the edge of network 108 to do feature recognition, speed layer 116 will do feature recognition and send results to client 112 (e.g., results identifying the building).  Alternatively, speed layer 116 may offload feature recognition processing to batch layer 114 in the cloud. While the offloaded feature recognition processes are being executed at speed layer 116 or batch layer 114, client 112 may continue with other processing, such as rendering, doing a base feature analysis to identify features in frames, and retrieving virtual objects for display to augment captured video camera frames. …” 	Any 3D mesh from Chen can be generated on the edge cloud device of Khalid and transmitted back to the client after the 3D model has been generated.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Khalid so that the task of generating a 3D head model is offloaded from a client device to an edge cloud computing device for faster processing.  This is an obviously beneficial modification since the edge computing devices in Khalid have GPUs and the processing in Chen can be done much more quickly if they were offloaded from the mobile client to the edge computing device when there is short latency involved.  Therefore, this modification is obvious and beneficial to a person of ordinary skills in the art.
While not explicitly disclosed by Chen and Khalid, Johnson discloses 
when a 3D model of the physical object has not yet been generated; (paragraph [0015] reciting “… Another embodiment detects the object type by 
when a 3D model of the physical object has previously been generated; (paragraph [0015] reciting “… Another embodiment detects the object type by comparing a depth image of the object to 3D object models to identify a matching object model. Further, yet another embodiment detects the type of the object by processing a depth image of the object using a neural network configured to predict object type based on one or more depth images of an object.”)	It would have been obvious to a person of ordinary skill in the art to modify the combination of Chen and Khalid with Johnson so that a matching is done using depth images to determine if a 3D model of the face already exists in the database.  This is a beneficial modification because if the model exists, then the system does not need to start over by generating another 3D model based on the depth images.  Therefore, this is an obviously beneficial modification.
While the combination of Chen, Khalid, and Johnson does not explicitly disclose, Izadi discloses updating, by the edge cloud computing device, an existing 3D model of the physical object in the scene based on the received one or more depth maps and one or more color images, (paragraph [0028] reciting “… The real-time movement data, which may comprise raw data or processed data, such as data on identified user gestures, is provided as an input to the interactive application (block 312). The second series of depth images may also (in real-time or subsequently) be used to update the 3D model which was generated previously (block 314) and the updated model (or aspects of the updated model) may then be fed back into the application (as indicated by the dotted arrow from block 314 to block 306).”)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify the combination of Chen, Khalid, and Johnson with Izadi so that a previously generated 3D model that is detected using the teachings of Johnson is updated with additional incoming depth images.  This is an obviously beneficial modification as it allowed the teachings of Chen and Khalid to be more efficient in how new 3D models are generated and how existing previously generated 3D models are updated when newer depth images are acquired.
15.	Regarding Claim 16, Khalid further discloses The method of claim 13, wherein the edge cloud computing device performs the generating step, the updating step, and the transmitting step within less than 10 milliseconds after receiving the one or more depth maps and the one or more color images from the mobile computing device. (paragraph [0015] reciting “Network 108 may provide for low-latency data communications with client device 106, including low-latency data communications between edge computing device 104 and client device 106. For example, in certain examples, network 108 may provide latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 and between about twenty and one hundred milliseconds, such as about fifty milliseconds or more (e.g., about one hundred milliseconds or more round trip) for data communications between cloud server 102 and client device 106.”)

16.	Regarding Claim 19, Chen further discloses The method of claim 13, wherein the physical object is a non-rigid object. (Abstract reciting “… The depth camera provides a sequence of captured images which are processed to extract head meshes. After capture is complete the head meshes are merged to generate a 3D model of the subject's head.”  A head is non-rigid as it deforms over time.)17.	Regarding Claim 20, Khalid further discloses The method of claim 13, wherein the edge cloud computing device performs one or more post-processing functions on the updated 3D model. (paragraph [0049] reciting “… This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the camera feed, etc.) and renders and prepares to send the higher-quality graphical assets (e.g., beautiful light maps) to client 112.”)
	It is obvious to a person of ordinary skill in the art to modify Chen with Khalid so that the post processing of light maps and textures are applied to the 3D model being rendered.  This is beneficial as it creates a more realistic 3D model.18.	Regarding Claim 21, Khalid further discloses The method of claim 20, wherein the one or more post-processing functions comprise a bundle adjustment process, a de-noising process, a mesh refinement process, a texture alignment process, a shadow removal process, or a blending process. (paragraph [0049] reciting “… This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the camera feed, etc.) and renders and prepares to send the higher-quality graphical assets (e.g., beautiful light maps) to client 112.”  Beautiful light map corresponds to blending process that blends light to the object.)
19.	Regarding Claim 22, Khalid further discloses The method of claim 20, wherein the edge cloud computing device generates a final 3D model from the updated 3D model after performing the one or more post-processing functions. (paragraph [0049] reciting “… This may include client 112 retrieving a model of a virtual object in low quality from speed layer 116 and starting to render the model of the virtual object while speed layer 116 obtains higher-quality graphical assets (e.g., textures, lighting information from the camera feed, etc.) and renders and prepares to send the higher-quality graphical assets (e.g., beautiful light maps) to client 112.”)20.	Regarding Claim 23, Khalid further discloses The method of claim 22, wherein the edge cloud computing device transmits the final 3D model to the mobile computing device and/or to a cloud-based server computing device. (paragraph [0049] reciting “…  If speed layer 116 has enough information on the edge of network 108 to do feature recognition, speed layer 116 will do feature recognition and send results to client 112 (e.g., results identifying the building).  Alternatively, speed layer 116 may offload feature recognition processing to batch layer 114 in the cloud. While the The method of claim 13, wherein a latency of the 5G network connection between the mobile computing device and the edge cloud computing device is less than 5 milliseconds. (paragraph [0015] reciting “… For example, in certain examples, network 108 may provide latencies between about one and twenty milliseconds, and preferably less than about five milliseconds (e.g., less than ten milliseconds round trip) for data communications between edge computing device 104 and client device 106 …”)
22.	Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Khalid, in view of Johnson, in view of Izadi, and further in view of Somanath et al. (U.S. Patent Application Publication No. 2018/0288387 A1).
23.	Regarding Claim 2, while the combination of Chen, Khalid, Johnson and Izadi does not explicitly disclose, Somanath discloses The system of claim 1, wherein the mobile computing device crops the captured depth maps and color images prior to transmitting the captured depth maps and color images to the edge cloud computing device. (paragraph [0085] reciting “FIGS. 4B, 4C, 4D, and 4E illustrate use case scenarios of captured data to generated views according to one embodiment. For brevity, many of the details previously discussed with reference to FIGS. 1-4A may not As illustrated in FIG. 4B, captured RGB image 451 captured using a depth-sensing camera is shown, followed by segment image 453, and cropped object 455 are shown.”)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify the combination of Chen, Khalid, Johnson, and Izadi with Somanath so that the depth images are cropped for the head of the subject.  This is an obviously beneficial modification as Chen is concerned with generated a 3D model of the head and not of the other objects within the depth image.  Thus by cropping just the head object and sending that cropped depth image off for processing, a 3D head model can be properly obtained.24.	Regarding Claim 3, Somanath further discloses The system of claim 2, wherein cropping the captured depth maps and color images comprises removing a portion of the captured depth maps and color images that corresponds to a background of the scene. (see FIG. 4B wherein 455 has the background colors and values removed with only the face remaining after cropping.)25.	Regarding Claim 14, while the combination of Chen, Khalid, Johnson and Izadi does not explicitly disclose, Somanath discloses The method of claim 13, wherein the mobile computing device crops the captured depth maps and color images prior to transmitting the captured depth maps and color images to the edge cloud computing device. (paragraph [0085] reciting “FIGS. 4B, 4C, 4D, and 4E illustrate use case scenarios of captured data to generated views according to one embodiment. For brevity, many of the details previously discussed with reference to FIGS. 1-4A may not be discussed or repeated hereafter. As illustrated in FIG. 4B, captured RGB image 451 captured using a depth-sensing camera is shown, followed by segment image 453, and cropped object 455 are shown.”)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify the combination of Chen, Khalid, Johnson, and Izadi with Somanath so that the depth images are cropped for the head of the subject.  This is an obviously beneficial modification as Chen is concerned with generated a 3D model of the head and not of the other objects within the depth image.  Thus by cropping just the head object and sending that cropped depth image off for processing, a 3D head model can be properly obtained.26.	Regarding Claim 15, Somanath further discloses The method of claim 14, wherein cropping the captured depth maps and color images comprises removing a portion of the captured depth maps and color images that corresponds to a background of the scene. (see FIG. 4B wherein 455 has the background colors and values removed with only the face remaining after cropping.)
Allowable Subject Matter
27.	Claims 5-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28.	The following is a statement of reasons for the indication of allowable subject matter: Claim 5 recites the limitation wherein updating an existing 3D model comprises tracking the physical object in the scene based upon the pose information received from the mobile computing device which is not disclosed by  29.	Claim 6 depends from claim 5.30.	Claim 17 recites the limitation wherein updating an existing 3D model comprises tracking the physical object in the scene based upon the pose information received from the mobile computing device which is not disclosed by any of the cited references.31.	Claim 18 depends from claim 17.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANK S CHEN/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        /FRANK S CHEN/Primary Examiner, Art Unit 2611